DETAILED ACTION
 	Clams 1-15, 21 and 23-25 are pending. Claims 16-20 and 22 have been cancelled. This action is in response to the amendment filed 5/3/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages filed 5/3/2021, with respect to the rejection(s) of claim(s) under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an obviousness rejection with the newly found reference to Walkowski (US 20150107690).
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The reference to Walkowski ‘690 provides the seal 12 placed entirely on the surface of a support 20, see Fig. 1 and 2. 
Since applicant’s amendment necessitated the new grounds for rejection and the arguments are not persuasive, this action has been made Final.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 10-15 and 21,23-25 as being unpatentable over Walkowski (WO 2016028659) in view of Walkowski (US 20150107690).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome 

Regarding claim 1, Walkowski ‘659 disclose a valve assembly (10) comprising: 
a valve body (14,16); 
a seat (32) defining an outlet (the opening at 37); 
a float (20) disposed inside the valve body and the float is movable along a centerline longitudinal axis between a first position and a second position relative to the valve body (para.0030-0032), wherein the float includes an attachment member (in Fig. 2, the right portion of 46 having a rectangular section support surrounded by the two arms 40 shown in Figure 3); 
a support (40) coupled to the float and movable with the float between the first and second positions, and the support includes a first side (the upper side of the support that abuts the lowermost surface of the seal) and a second side (the lower under side of the support, see Fig. 5) that opposes the first side; 
wherein the support includes a coupler (40, see Fig. 2,3) that surrounds the attachment member to movably couple the support to the float;
a sealing member (42) attached to the support and having an engagement portion (the center round part of 42 in the same structure as applicant’s device) spaced 
wherein the engagement portion includes a first surface (the surface of 42 abutting the seat 32) and a second surface (the underside of 42 below the first surface in the same structure as applicant’s device) opposing the first surface, with the first surface facing the seat and the second surface abutting the support; 

wherein the first surface of the engagement portion engages the seat when the float is in the second position (as shown in Figure 1).
Walkowski ‘659 is silent to having that the sealing member wherein the sealing member includes an outer periphery that surrounds the engagement portion and the center longitudinal axis, and wherein the second surface of the engagement portion completely extends from the centerline longitudinal axis to the outer periphery of the engagement portion the first surface to the second surface such that an entirety of the second surface of the engagement portion of the sealing member abuts the first side of the support
Walkowski ‘690 teaches the use of the sealing member (12, See Fig. 1,2) wherein the sealing member includes an outer periphery (the outermost vertical side of 12) that surrounds the engagement portion (the contacting area with 14) and the center longitudinal axis, wherein the engagement portion includes a first surface (the top surface of 12) and a second surface (the bottom surface of 12) opposing the first surface, with the first surface facing the seat and the second surface abutting the support (20); and wherein the first surface of the engagement portion engages the seat 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the sealing member with the abutting support surface of the support as taught by Walkowski ‘690 for the sealing member and upper surface of the support in Walkowski ‘659 to have the sealing member wherein the sealing member includes an outer periphery that surrounds the engagement portion and the center longitudinal axis, wherein the engagement portion includes a first surface and a second surface opposing the first surface, with the first surface facing the seat and the second surface abutting the support; and wherein the first surface of the engagement portion engages the seat when the float is in the second position; and wherein the second surface of the engagement portion completely extends from the centerline longitudinal axis to the outer periphery of the engagement portion the first surface to the second surface such that an entirety of the second surface of the engagement portion of the sealing member abuts the first side of the support, in order to improve sealing contact with the closure surface (para 0021. Walkowski ‘690, also para.0016). 
  



Regarding claim 10, Walkowski ‘659 discloses an alignment ring (see Fig. 14, 770, para.0045 disclosing the structure being replaced, and therefore is considered as being anticipated, when combined with Figures 1 and 2) surrounding the seat and including an inner surface (the inner surface of 770 in the same manner as applicant’s surface 152 shown in Figure 8 of the instant application) facing the seat, 
wherein the attachment member (630) extends to a distal end, and wherein the distal end of the attachment39WO 2017/223437PCT/US2017/038982 member engages the inner surface of the alignment ring when the float is in the second position (para.0045).  
Regarding claim 11, Walkowski ‘659 discloses the inner surface of the alignment ring includes a first guide (772) and the distal end of the attachment member includes a second guide (750, see Fig. 14, or disclosed as 650 taper in para.0045), and wherein the first and second guides cooperate to guide the distal end of the attachment member inside the alignment ring to align the sealing member relative to the seat.  
Regarding claim 12, Walkowski ‘659 discloses the sealing member includes a plurality of extensions (see Figure 3, the extensions un-numbered, being the same structure as applicant’s device as 184 shown in Figure 12 of the instant application) spaced from each other and each of the extensions including an inner side and an outer side, with the inner side of each of the extensions defining a depression (see Figure 3, the depression un-numbered, being the same structure as applicant’s device as 190 
Regarding claim 13, Walkowski ‘659 discloses the sealing member includes a plurality of extensions  (see Figure 3, the extensions un-numbered, being the same structure as applicant’s device as 184 shown in Figure 12 of the instant application) spaced from each other and each of the extensions including an inner side and an outer side, with the inner side of each of the extensions defining a depression to prevent the engagement portion of the sealing member from buckling (see Figure 3, the depression un-numbered, being the same structure as applicant’s device as 190 shown in Figure 12 of the instant application).  
Regarding claim 14, Walkowski ‘659 discloses the valve body includes a first body piece (14) and an adaptor piece (16) being a separate piece from the first body piece, with the first body piece being attachable to the adaptor piece by a snap fit operation (as shown in Figure 1, the device discloses a vertical narrow tab, un-numbered, under the flange at the uppermost lip of the flange, to the right of the lead line for numeral 16).  
Regarding claim 15, Walkowski ‘659 discloses the adaptor piece and the first body piece each include an anti-rotation apparatus (see Figure 1, the triangular shaped section within 16, un-numbered, this is being considered as equivalent structure) that prevents rotation of the adaptor piece and the first body piece relative to each other. 
 



a valve body (14,16); 
a seat (32) defining an outlet (the opening at 37); 
a float (20) disposed inside the valve body and movable between a first position and a second position relative to the valve body (para.0030-0032); 
a support (40) coupled to the float and movable with the float between the first and second positions, and the support includes a coupler (40, see Fig. 2,3) that surrounds a portion (the portion surrounded by 40) of the float to movably couple the support to the float;  
a sealing member (42) attached to the support, with the sealing member having an engagement portion (the center round part of 42 in the same structure as applicant’s device, ie the contacting surface of 42 which contacts at area 32 shown in Figure 1) that aligns with the seat, and wherein the engagement portion is spaced from the seat when the float is in the first position and engages the seat when the float is in the second position; and 
wherein the engagement portion includes a first surface and a second surface opposing the first surface, with the first surface facing the seat and the second surface abutting the support; 
wherein the engagement portion includes a first surface (the surface of 42 abutting the seat 32) and a second surface (the bottom lowermost surface of 42 below the first surface which abuts the top surface of the support) opposing the first surface, with the first surface facing the seat and the second surface abutting the support,
although is silent to having;


Walkowski ‘690 teaches the use of the sealing member  (12, See Fig. 1,2)  includes an outer periphery (the outermost vertical side of 12) that surrounds the engagement portion (the contacting area with 14)  and the centerline longitudinal axis;  wherein the first surface of the engagement portion engages the seat when the float is in the second position; and wherein the second surface of the engagement portion completely extends from the centerline longitudinal axis to the outer periphery of the engagement portion  such that the engagement portion is characterized by an absence of a space between the engagement portion and the support (20, see Fig. 1,2).

 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the sealing member with the abutting support surface of the support as taught by Walkowski ‘690 for the sealing member and upper surface of the support in Walkowski ‘659 to have wherein the sealing member includes an outer periphery that surrounds the engagement portion and the centerline longitudinal axis; wherein the engagement portion includes a first surface 
  
Regarding claim 23, Walkowski ‘659 discloses the sealing member includes a plurality of extensions spaced from each other (see Fig. 3, showing 4 extensions un-numbered), and each of the extensions includes an inner side and an outer side, and wherein at least a portion of the outer side of each of the extensions extends non-tangentially from the outer periphery (each of the extensions extends non-tangentially as shown in Figure 3 in as much as applicant’s device, as shown in the instant application of Figure 12, items 184”).

the first end of the float defines a first recess; and part of the second side of the support is disposed over the first recess to present a first drain therebetween (as shown in amended Figure 2 below).
Regarding claim 25, Walkowski ‘659 discloses the first end of the float includes a tapered surface inside the first recess, as shown in amended Figure 2 below.


    PNG
    media_image1.png
    718
    881
    media_image1.png
    Greyscale



Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Walkowski ‘659 and Walkowski ‘690 and further in view of Jahnke (US 6508263).
Regarding claim 3, Walkowski’659  disclose the float includes a first column (630), a second column (630, see Fig. 3 above) spaced from each other and each extending to a distal end, with the distal end of each of the columns and a distal end of the attachment member exposed; the first column and the second column generally align with each other; and the attachment member is spaced from the first and second columns.  
The combined Walkowski references are silent to disclosing a third column and a fourth column spaced from each other, the third column and the fourth column generally align with each other, the attachment member is spaced from the third and fourth columns.  
Jahnke teaches the use of third (40, see Figure 2) and fourth columns spaced from each other. 
  	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to duplicate the columns of the Walkowski ‘659 reference in the combined Walkowski references as taught by Jahnke to have a third column and a fourth column spaced from each other, the third column and the fourth column generally align with each other, the attachment member is spaced from the third and fourth columns, to create a cage around the sealing member in order to ensure the seal moves in a manner which will provide consistent sealing/unsealing by maintaining the sealing member within a specific area, and since it has been held that 
	Regarding claim 4, Walkowski ‘659 discloses the support includes a first arm and a second arm spaced from each other and each spaced from the coupler (as shown in Figure 3 above the arm structure is configured in the same manner as applicant’s device 166,168 as shown in Figure 11 of the instant application), and when modified as taught by Jahnke, the first arm selectively engaging the third column and the second arm selectively engaging the fourth column to limit rotational movement of the support relative to the centerline longitudinal axis to position the engagement portion of the sealing member relative to the seat.  
Regarding claim 5, Walkowski ‘659 discloses the support includes a tail (at the end where the lead line for 640 is pointing, see Fig. 13) opposing the coupler, with the tail including a first side edge and a second side edge (both edges being configured in the same manner as applicants device), with the first and second side edges facing away from each other; and the first side edge selectively engaging the first column and the second side edge selectively engaging the second column to limit rotational movement of the support relative to the centerline longitudinal axis to position the engagement portion of the sealing member relative to the seat.  
Regarding claim 6, Walkowski ‘659 discloses the support (640) includes a first side and a second side opposing the first side, with the second side facing a first end of the float, and the second surface of the engagement portion engages the first side; and the first end of the float defines a first recess (see Fig. 3 above) between the first and 
Regarding claim 7, Walkowski ‘659 discloses wherein the first end of the float includes a tapered surface (as shown in Figures 13 and 14) inside the first recess.  
Regarding claim 8, Walkowski ‘659 discloses the first end of the float defines a second recess (see Fig. 13, the recess at the top surface of the float above the start of the lead line for 620) spaced from the first recess, with the first and second recesses disposed in different directions, and wherein another part of the second side (the underside of 640 above the second recess) is disposed over the second recess to present a second drain therebetween.  
Regarding claim 9, Walkowski ‘659 discloses the first end of the float defines a third recess (see Fig. 13, the recess at the top surface of the float located between the lead lines of 630 and 650) disposed in a different direction from the first recess, with the second and third recesses spaced apart and aligning with each other in opposing directions, and wherein yet another part (the underside of 640 above the third recess) of the second side is disposed over the third recess to present a third drain therebetween.

The following rejections are given in an alternative manner should the above rejections for claims 14 and 15 not be found persuasive.
Claims 14 and 15 are rejected, in an alternative manner, under 35 U.S.C. 103 as being unpatentable over Walkowski ‘659 and Walkowski ‘690 in view of Leonhardt (US 7,614,417).

Leonhardt teaches the use of a snap fit connection (38a,26, the left connection, see Figure 1) and an anti-rotation apparatus (38a,26 right connection).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a snap fit connection and anti-rotation apparatus as taught by Leonhardt for the connection joint in Walkowski ‘659 in the combined device of the Walkowski references, to have the connection is by a snap fit operation, and the adaptor piece and the first body piece each include an anti-rotation apparatus that prevents rotation of the adaptor piece and the first body piece relative to each other, for the predictable result of connecting one mating part to another and since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753